Aldrich, J.
Defendants were convicted under section 3, ch. 201, Laws 1917, of buying stolen property. Both defendants prosecute error.
Three assignments of error are relied upon for reversal: First, that the act under which the prosecution is brought is unconstitutional for the reason that the act contains more than one subject, and the same is not clearly expressed in its title; second, the information does not sufficiently describe the ownership of the property alleged to have been bought, and that the information does not state facts sufficient to constitute a crime; third, the defendants were coerced and misled by fraud and misrepresentations into entering pleas of guilty.
The title of the act in question-is as follows: “An act relating to the larceny of motor vehicles and the altering or defacing of the numbers of motor vehicles, providing for the keeping of records by garage of motor vehicles, and providing penalties for the violation of this act.” It is urged that the title is not sufficiently broad to include a conviction for receiving stolen motor vehicles. Section II, art. Ill of the Constitution, pro*171vides: “No bill shall contain more than one subject, and tbe same shall be clearly expressed in its title.”
We do not think the act is open to the objection made by defendants. It was the object of the legislature to protect the public from larceny traffic in ’ automobiles, and the title to the act is sufficient. It is well known that be who is guilty of larceny in motor vehicles, for commercial purposes, can successfully maintain his machinations only in connection with a “fence,” that is, a place for keeping stolen goods for purposes of affording a market for the same. Then it is plain that both the thief, who takes and carries away the vehicle in the first instance, and the man who receives it to place it on tbe market are in a conspiracy to aid and abet, and to successfully carry out the original crime of stealing motor vehicles.
The object and purpose of tbe statute is to break up the criminal industry of stealing automobiles and affording a market for these stolen goods. This industry in crime is so intimately interwoven with the stealing of automobiles that one is indispensable to the other.
It is obvious, in creating a market for stolen automobiles, the person so engaged may be an accessory either before or after tbe fact. In either event the body of the act is clearly expressed and is germane to. its object and purpose. The title, while not a precise epitome of the body of the act, yet is sufficiently plain and broad to accomplish the object of the legislature, and is a plenary compliance with section 11, art. Ill of the Constitution. State v. Ure, 91 Neb. 31; Alperson v. Whalen, 74 Neb. 680.
We conclude this phase of the discussion by claiming that title to a legislative act, enacted for the purpose of preventing and punishing the commission of certain crimes, is broad enough in its language to embody the acts necessary to the carrying out or causing the perpetration of tbe crime which the statute was created to prevent.
*172Defendants urge that the information does not sufficiently describe the ownership of the property alleged to have been bought, and that it does not state facts sufficient to constitute a crime. This court has held that, “where a statute states the elements of a crime, it is generally sufficient, in an information or indictment, to describe such crime in the language of the statute.” Goff v. State, 89 Neb. 287; Cordson v. State, 77 Neb. 416. The information in the instant case following the language of the statute is sufficient and is not open to the objection that ownership is not alleged. It specifically informs defendants of what crime they were alleged to have committed, and avers facts precisely informing them of what they were charged. They were cognizant of these matters and had an opportunity to meet them, but, instead, pleaded guilty.
The state must prove beyond a reasonable doubt that the property was stolen. Then, if that is true, a failure to allege ownership will not make the information bad in charging the receiving of stolen property under' this statute. It is only necessary that the information describe the transaction with sufficient accuracy so that a judgment of conviction or acquittal would constitute a bar to a subsequent prosecution for the same offense. It seems that the information based upon this statute amply describes the crime and the property bought with sufficient certainty to enable any court to identify it. It is obvious that the crime with which defendants are charged is plainly defined in the statute creating the offense; that is, the statute itself sets out all the essential elements of the crime of buying or receiving stolen property with intent to defraud another. We hold an information meeting this requirement is sufficient.
These propositions are ably discussed in State v. Martin, 94 Wash. 313, which opinion was based upon the Code of the state of Washington. We hold it to be the rule of this court that an information which charges the crime, substantially in the language of the statute, and states the *173acts constituting the offense in ordinary, concise language so that a person of average intelligence may know what is intended, is sufficient. Whenever an information is measured by such a standard, it meets the full requirements of justice and the welfare of society, and does not tend to defeat the substantial rights of defendants.
The defendants also contend that the trial judge erred when he refused to allow them to withdraw their plea of guilty. We do not believe there was any abuse of discretion by the court in'this respect. Waller v. United States, 179 Fed. 810, 31 L. R. A. n. s. 113. The motion to allow defendants to withdraw their plea of guilty was not made until after sentence was passed. This motion should not be sustained under the circumstances after judgment had been taken, unless defendants produced sufficient showing. Defendants should not be allowed to gamble with the judgment of the court and then object because the sentence is more than they anticipated.
The judgment and sentence should be affirmed.
Affirmed.
Letton, J., not sitting.